United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-1550
                                 ___________

Donald D. Nelson,                   *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the Northern
                                    * District of Iowa.
Thomas J. Vilsack, Governor;        *
Tim Hurley, Mayor; Mike Kubick,     *       [UNPUBLISHED]
Sheriff,                            *
                                    *
            Appellees.              *
                               ___________

                            Submitted: September 2, 2004
                               Filed: September 8, 2004
                                ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Iowa inmate Donald Nelson (Nelson) appeals the district court’s1 preservice
dismissal of his 42 U.S.C. § 1983 action. Having carefully reviewed the record de
novo, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we
conclude the district court properly dismissed the complaint, see 28 U.S.C.
§ 2254(b)(1)(A); Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); West v. Atkins,

      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
487 U.S. 42, 48 (1988); Preiser v. Rodriguez, 411 U.S. 475, 499-500 (1973).
However, we believe the dismissal should be without prejudice. See Sheldon v.
Hundley, 83 F.3d 231, 234 (8th Cir. 1996). Accordingly, we modify the district
court’s judgment to be without prejudice, and affirm. See 8th Cir. R. 47B. We also
deny Nelson’s request for appointment of appellate counsel.
                       ______________________________




                                       -2-